                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

FREDERICK LUJUAN BROWN                           CIVIL ACTION NO. 21-104-P

VERSUS                                           CHIEF JUDGE HICKS

CAROLYN DOUGLAS, ET AL.                          MAGISTRATE JUDGE HORNSBY

                                     JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

        IT IS ORDERED that Plaintiff's civil rights complaint is DISMISSED WITH

PREJUDICE as frivolous under 28 U.S.C. § 1915(e). The Clerk of Court is instructed to

send a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this 12th day of July,

2021.
